Citation Nr: 1315703	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  05-11 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for status post right ankle fracture with synostosis and post-traumatic arthritis.  

2.  Entitlement to an initial disability rating in excess of 10 percent prior to February 3, 2010 for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle.

3.  Entitlement to an initial disability rating in excess of 20 percent from February 3, 2010 for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle.

4.  Entitlement to a temporary total rating based on convalescence for a service-connected disability.  


REPRESENTATION

Appellant represented by:	Derek L. Hall

WITNESSES AT HEARING ON APPEAL

The Veteran and his daughters


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1959 to April 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2008 and before an Acting Veterans Law Judge (AVLJ) in August 2009.  

All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can only be assigned to an individual VLJ or to a panel of not less than three members.  However, the AVLJ who presided over the August 2009 hearing is no longer with the Board.  The Board contacted the Veteran to ask whether he desired another hearing before the Board.  The Veteran waived the right to another hearing in an October 2011 statement.  Therefore, the Board notes that this decision will be determined by a single judge, rather than a panel, as the situation necessitating a panel has been negated with the departure of the AVLJ.   

The Board acknowledges that the higher initial rating issues have been remanded or deferred numerous times to first adjudicate the intertwined severance issue.  In January 2010, the Board reinstated service connection for the Veteran's ankle disabilities.  Since that time, the RO increased the rating from 10 percent to 20 percent for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle, effective February 3, 2010.  The Board remanded the case for further development in November 2012 to obtain a new VA examination regarding the Veteran's ankle after his scheduled surgery.  The examination was provided in December 2012.  Thus, the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Veteran has claimed entitlement to a temporary total rating based on convalescence for a service-connected disability in an August 2012 statement.  As the rating of the service-connected disability is already on appeal, the Board considers this issue to be an element of the increased rating claim and will address it in the remand below.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the loss of a testicle due to treatment has been raised by the record in a July 2012 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran asserts entitlement to a temporary total rating based on convalescence for a service-connected disability in an August 2012 statement.  The Veteran reported a November 2012 date for surgery on his right ankle.  The record shows that due to scheduling difficulties, the Veteran's surgery was postponed, with a date to be set at a December 2012 pre-op appointment.  The record, both physically and electronically via Virtual VA, does not include any further details regarding the Veteran's surgery.  On remand, the RO should obtain all outstanding VA treatment records.  

Additionally, the record shows that the surgery was to be performed at UMC.  The RO should contact the Veteran to obtain a release for all pertinent medical records located at UMC.  

VA is required to conduct a comprehensive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, VA is required to afford the Veteran a VA examination to assess the post-op severity of his service-connected disabilities of the right ankle.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board has no discretion and must remand the claims.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the appellant to complete a current release form for the RO to obtain the records at UMC related to his ankle disability and any ankle surgery.  Once the appellant returns the release form, the RO should attempt to obtain the records and associate them with the claims file.  All attempts and responses should be documented in the claims file, and the Veteran notified of the inability to obtain the requested records.

2.  If, and only if, the Veteran has had surgery on his right ankle, and after associating any outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature, extent, and severity of the Veteran's service-connected status post right ankle fracture with synostosis and posttraumatic arthritis and associated posterior tibial tendon insufficiency and tendonitis.  The claims folder should be made available to and reviewed by the examiner.  If the Veteran is currently scheduled for surgery, please postpone the VA examination until after convalescence.  

3.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

